Title: Thomas Jefferson’s Lease Agreement with William Johnson, 17 January 1811
From: Johnson, William,Jefferson, Thomas
To: 


          
             It is agreed between Thomas Jefferson and William Johnson that the said Thomas shall permit the sd William to occupy during this present year 1811. the tenement below Milton which he has occupied for some years, in lease, for which he shall pay the sd Thomas a rent of sixty dollars on the last day of the year; and that the land shall be divided into three equal shifts, of which one shall not be cultivated this year
   Λ and but one of the other two in Indian corn
 and further that the said William shall keep and deliver at the end of the year the houses & fences in as good order as they are at present. Witness our hands this 17th day of January 1811.
            
              
                
 Th: Jefferson
 
              
              
                
 Wilam Johnson
              
            
          
          
            
            note. this tenement contains 50. as 
          
        